DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai [2005/0231450].
Regarding claim 1, Takai teaches:
A light-emitting diode display device, comprising: a timing controller [fig. 2, item 7];
a plurality of display pixels, adapted to form a plurality of display rows [fig. 2, pixels in section 5];
and a scanning circuit, adapted to generate a plurality of scan signals and a plurality of light-emission signals for respectively driving the display rows [fig. 2, item 3]
wherein, during a first data-writing time period in a first frame period, the timing controller provides a plurality of write-in data to be respectively written into the display rows, wherein, during a light-emitting time period after the first data-writing time period and before a second data-writing time period in a second frame period ends, the scanning circuit makes each of the light-emission signals generate periodically a plurality of pulses based on a set period to drive each corresponding one of the display rows [fig. 5a-5b, note the predetermined pulse patterns].

Regarding claim 2, Takai further teaches:
during the light-emitting time period, the light-emission signals comprise the same number of pulses [fig. 5, note the number of pulses is predetermined based upon the desired duty cycle]

Regarding claim 6, Takai further teaches:
wherein the scanning circuit sequentially makes the scan signals generate a plurality of enabling pulses after the first data-writing time period in the first frame period [fig. 5, note the number of pulses is predetermined based upon the desired duty cycle]

Regarding claim 7, Takai further teaches:
wherein a plurality of first pulses of the light-emission signals are respectively generated after the enabling pulses [fig. 5a-5b, note the predetermined pulse patterns].

Regarding claim 8, Takai further teaches:
wherein a time length of the first frame period is the same as or different from a time length of the second frame period [fig. 5a-5b, note the predetermined pulse patterns].

Claims 9-10 and 14 are substantially similar to claims 1-2 and 8, respectively, and are rejected using the same citations.

Allowable Subject Matter
Claims 15-22 are allowed.
Regarding claims 15-22, the prior art does not teach “…a plurality of display pixels, wherein: an Nth display pixel performs a data-writing operation according to a corresponding first gate drive signal and lights up a corresponding light-emitting diode according to an Nth ramp control signal and an Nth light-emission signal; the first gate drive signal comprises a first operating rate; and the Nth ramp control signal and the Nth light-emission signal comprise a second operating rate, wherein the first operating rate is lower than the second operating rate, and the N is a positive integer; and a driving circuit, coupled to the display pixels, and adapted to provide the first gate drive signal, the Nth ramp control signal, and the Nth light-emission signal.”
Claims 3-5 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-5, the prior art does not teach “…wherein, when a time length of the light-emitting time period is not an integer multiple of the set period, the timing controller sets a delay time period before the second data-writing time period in the second frame period, so that the time length of the light-emitting time period is increased.”
Regarding claims 11-13, the prior art does not teach “…when a time length of the light-emitting time period is not an integer multiple of the set period, a delay time period is provided before the second data-writing time period in the second frame period, and the time length of the light-emitting time period is increased.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625